DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funke (U.S. Patent Application Publication 2014/0214240).
Regarding claim 1, Funke teaches a remote control station (FIG. 2 Universal remote operator station 102) comprising: 
an operator interface for remotely controlling at least one work operation (Paragraph 0021 …the universal remote operator station 102 is configured to remote control any of the machines 104 within a worksite 108.), the operator interface including: 
at least one control device (Paragraph 0024 Examples of the control devices may include a joystick, foot pedals, steering, etc.); 
an indication system disposed adjacent to the at least one control device (FIG. 5 GUI Display 500), wherein the indication system includes a first symbol associated with a plurality of control patterns of the at least one control device (FIG. 5 Labeled control layout maps see annotated figure 5 below); and 
a display device configured to display the plurality of control patterns thereon (Paragraph 0024 …based on the extracted functionalities associated with the control operations of the operator selected machine 104, the universal remote operator station 102 is configured to map the extracted functionalities to a number of control devices placed within the universal remote operator station 102. Paragraph 0029 The operator sitting in the universal remote operator station 102 may provide an input by selecting the desired machine 104 via the touchscreen of the display device 206 or through the input device. [Each machine has an associated control layout, therefore displaying, storing, or selecting different machines is equivalent to displaying, storing, or selecting different control patterns]), wherein each of the plurality of control patterns being displayed includes a second symbol that is substantially similar to the first symbol (FIG. 7 Second labeled control layout maps see annotated figure 7 below); and 
a controller operatively coupled with the operator interface (FIG. 2 Controller 202), the controller being configured to store the plurality of control patterns therein (Paragraph 0027 For example, the controller 202 may extract the list of the available machines 104 from the database 208… The database 208 may be internal to the universal remote operator station 102…), wherein the controller is configured to: 
receive an input signal from the operator interface for activation of one of the plurality of control patterns (Paragraph 0029 Further, the controller 202 is configured to receive the operator input indicative of the machine 104 selected from the list of available machines 104 within the worksite 108.); and 
transmit an output signal for performing the at least one work operation based on the activated control pattern (Paragraph 0035 The operator in the universal remote operator station 102 may view the functionalities associated with the control devices 204 on the display device 206, and accordingly use the control devices 204 to further control or operate the selected machine 104 remotely working at the worksite 108.).

    PNG
    media_image1.png
    775
    1178
    media_image1.png
    Greyscale

Annotated FIG. 5 of Funke

    PNG
    media_image2.png
    777
    1006
    media_image2.png
    Greyscale

Annotated FIG. 7 of Funke

Regarding claim 2, Funke teaches wherein the at least one control device includes at least one of a joystick (Paragraph 0024 Examples of the control devices may include a joystick…, foot pedals, steering, etc.), a switch (Paragraph 0044 The second joystick 210-B may include… and a rocker switch 514…), and a pedal (Paragraph 0024 …foot pedals…).  The Examiner notes that this claim is presented in the alternative. As such, this 102 rejection does not present evidence that the limitation “the at least one control device includes… a knob” is taught by the prior art.

Regarding claim 3, Funke teaches wherein the operator interface includes an input device that is communicably coupled with the controller for receipt of the input signal (Paragraph 0029 The operator sitting in the universal remote operator station 102 may provide an input by selecting the desired machine 104 via the touchscreen of the display device 206 or through the input device.).
Regarding claim 4, Funke teaches wherein the controller is further configured to switch between the plurality of control patterns based on receipt of the input signal (Paragraph 0024 …based on the extracted functionalities associated with the control operations of the operator selected machine 104, the universal remote operator station 102 is configured to map the extracted functionalities to a number of control devices placed within the universal remote operator station 102. Paragraph 0029 The operator sitting in the universal remote operator station 102 may provide an input by selecting the desired machine 104 via the touchscreen of the display device 206 or through the input device).
Regarding claim 6, Funke teaches wherein the display device includes the indication system (FIG. 5 GUI Display 500 is displayed upon the display device 206.).
Regarding claim 7, Funke teaches wherein the at least one work operation includes a movement of at least one of a machine and a work implement of the machine (Paragraph 0032 Examples of the functionalities associated with the operator selected machine 104 may include steering controls [movement of a machine], light controls, transmission controls, horn, travel speed toggle, engine speed toggle, implement control [movement of a work implement] etc.).
Regarding claim 8, Funke teaches a remote control station (FIG. 2 Universal remote operator station 102) comprising: 
an operator interface for remotely controlling at least one work operation (Paragraph 0021 …the universal remote operator station 102 is configured to remote control any of the machines 104 within a worksite 108.), the operator interface including: 
at least one control device (Paragraph 0024 Examples of the control devices may include a joystick, foot pedals, steering, etc.); and 
an indication system disposed adjacent to the at least one control device (FIG. 5 GUI Display 500), wherein the indication system includes a first symbol associated with a plurality of control patterns of the at least one control device (FIG. 5 Labeled control layout maps see annotated figure 5 above); and 
a controller operatively coupled with the operator interface (FIG. 2 Controller 202), the controller being configured to store the plurality of control patterns therein (Paragraph 0027 For example, the controller 202 may extract the list of the available machines 104 from the database 208… The database 208 may be internal to the universal remote operator station 102…), wherein the controller is configured to: 
receive an input signal from the operator interface for activation of one of the plurality of control patterns (Paragraph 0029 Further, the controller 202 is configured to receive the operator input indicative of the machine 104 selected from the list of available machines 104 within the worksite 108.); and 
transmit an output signal for performing the at least one work operation based on the activated control pattern (Paragraph 0035 The operator in the universal remote operator station 102 may view the functionalities associated with the control devices 204 on the display device 206, and accordingly use the control devices 204 to further control or operate the selected machine 104 remotely working at the worksite 108.).
Regarding claim 9, Funke teaches wherein the operator interface further includes a display device communicably coupled with the controller, the display device being configured to display the plurality of control patterns thereon (Paragraph 0029 The operator sitting in the universal remote operator station 102 may provide an input by selecting the desired machine 104 via the touchscreen of the display device 206 or through the input device.), wherein each of the plurality of control patterns being displayed includes a second symbol that is substantially similar to the first symbol (FIG. 7 Second labeled control layout maps see annotated figure 7 above).
Regarding claim 10, Funke teaches wherein the display device includes the indication system (FIG. 5 GUI Display 500 is displayed upon the display device 206.).
Regarding claim 11, Funke teaches wherein the operator interface includes an input device that is communicably coupled with the controller for receipt of the input signal (Paragraph 0029 The operator sitting in the universal remote operator station 102 may provide an input by selecting the desired machine 104 via the touchscreen of the display device 206 or through the input device.).
Regarding claim 12, Funke teaches wherein the controller is further configured to switch between the plurality of control patterns based on receipt of the input signal (Paragraph 0024 …based on the extracted functionalities associated with the control operations of the operator selected machine 104, the universal remote operator station 102 is configured to map the extracted functionalities to a number of control devices placed within the universal remote operator station 102. Paragraph 0029 The operator sitting in the universal remote operator station 102 may provide an input by selecting the desired machine 104 via the touchscreen of the display device 206 or through the input device).
Regarding claim 13, Funke teaches wherein the at least one control device includes at least one of a joystick (Paragraph 0024 Examples of the control devices may include a joystick…, foot pedals, steering, etc.), a switch (Paragraph 0044 The second joystick 210-B may include… and a rocker switch 514…), and a pedal (Paragraph 0024 …foot pedals…).  The Examiner notes that this claim is presented in the alternative. As such, this 102 rejection does not present evidence that the limitation “the at least one control device includes… a knob” is taught by the prior art.
Regarding claim 15, Funke teaches wherein the at least one work operation includes a movement of at least one of a machine and a work implement of the machine (Paragraph 0032 Examples of the functionalities associated with the operator selected machine 104 may include steering controls [movement of a machine], light controls, transmission controls, horn, travel speed toggle, engine speed toggle, implement control [movement of a work implement] etc.).
Regarding claim 16, Funke teaches a system which performs a method of operating a remote control station for remotely controlling at least one work operation, the remote control station includes an operator interface (FIG. 2 Universal remote operator station 102), the method comprising: 
generating an input signal for activation of one of a plurality of control patterns associated with at least one control device (Paragraph 0024 Examples of the control devices may include a joystick, foot pedals, steering, etc.) of the operator interface (Paragraph 0029 Further, the controller 202 is configured to receive the operator input indicative of the machine 104 selected from the list of available machines 104 within the worksite 108.), wherein the operator interface includes an indication system (FIG. 5 GUI Display 500) disposed adjacent to the at least one control device, and wherein the indication system includes a first symbol associated with the plurality of control patterns of the at least one control device (FIG. 5 Labeled control layout maps see annotated figure 5 above); 
receiving the input signal by a controller of the remote control station (FIG. 2 Controller 202), the controller being operatively coupled with the operator interface and configured to store the plurality of control patterns therein (Paragraph 0027 For example, the controller 202 may extract the list of the available machines 104 from the database 208… The database 208 may be internal to the universal remote operator station 102…); and 
transmitting, by the controller, an output signal for performing the at least one work operation based on the activated control pattern (Paragraph 0035 The operator in the universal remote operator station 102 may view the functionalities associated with the control devices 204 on the display device 206, and accordingly use the control devices 204 to further control or operate the selected machine 104 remotely working at the worksite 108.).
Regarding claim 17, Funke teaches displaying the plurality of control patterns on a display device (Paragraph 0029 The operator sitting in the universal remote operator station 102 may provide an input by selecting the desired machine 104 via the touchscreen of the display device 206 or through the input device.), wherein each of the plurality of control patterns being displayed includes a second symbol that is substantially similar to the first symbol (FIG. 7 Second labeled control layout maps see annotated figure 7 above).
Regarding claim 18, Funke teaches switching, by the controller, between the plurality of control patterns based on receipt of the input signal (Paragraph 0024 …based on the extracted functionalities associated with the control operations of the operator selected machine 104, the universal remote operator station 102 is configured to map the extracted functionalities to a number of control devices placed within the universal remote operator station 102. Paragraph 0029 The operator sitting in the universal remote operator station 102 may provide an input by selecting the desired machine 104 via the touchscreen of the display device 206 or through the input device).
Regarding claim 19, Funke teaches transmitting the output signal for a movement of at least one of a machine and a work implement of the machine (Paragraph 0032 Examples of the functionalities associated with the operator selected machine 104 may include steering controls [movement of a machine], light controls, transmission controls, horn, travel speed toggle, engine speed toggle, implement control [movement of a work implement] etc.).
Regarding claim 20, Funke teaches activating one of the control patterns from the plurality of control patterns and switching between the plurality of control patterns, by the controller, based on a type of the machine (Paragraph 0024 …based on the extracted functionalities associated with the control operations of the operator selected machine 104, the universal remote operator station 102 is configured to map the extracted functionalities to a number of control devices placed within the universal remote operator station 102.) and a type of the work implement (Paragraph 0032 Further, the controller 202 is configured to determine a number of functionalities associated with the controlling or operation of the selected machine 104. Examples of the functionalities associated with the operator selected machine 104 may include… implement control…). The Examiner notes that this claim is presented in the alternative. As such, this 102 rejection does not present evidence that the limitation “activating one of the control patterns from the plurality of control patterns and switching between the plurality of control patterns, by the controller, based on… a state of the machine” is taught by the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funke in view of Wheeler (U.S. Patent Application Publication 2020/0387297).
Regarding claim 5, Funke teaches the system of claim 1 as set forth in the 102 rejection above.  Funke further teaches wherein the at least one control device includes a physical control device.  
However, Funke does not teach wherein the at least one control device includes a virtual control device.
Wheeler, in the same field of endeavor, teaches as a system wherein operators may customize control layouts for remote control of different applications, including physical vehicles and machines, wherein the control devices may be virtual (Paragraph 0037 An example of a user interface (UI) is a touch screen interface that provides a graphical user interface (GUI) that enables a user to interact with a device using touch… In the context of a GUI, a control is a graphical element configured for interaction by user by touch manipulation to provide an input to an application associated with the GUI. Examples of controls include graphical elements such as buttons, sliders, spinners, drop-down lists/menus, toolbars, icons, etc. [As taught by Wheeler, “controls” are equivalent to “control devices” in the instant application.  Wheeler’s controls are virtual in that they are touch screen GUI elements which mimic physical items such as buttons, sliders, etc.]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Funke with the teachings of Wheeler, which uses virtual control devices in the remote control system in order to provide a level of control layout customization that is more specific to the application for which the control layout is intended (See Wheeler Paragraph 0037 The numbers of controls, types of controls, combination of controls, and positioning of controls in UIs tend to be unique for each application.).

Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Matloff – U.S. Patent Application Publication 2017/0060128
Dougherty – U.S. Patent Application Publication 2019/0072984
Hurd – U.S. Patent 10,795,351
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/Examiner, Art Unit 3666   

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666